ACCEPTED
                                                                                       01-14-00651-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   1/7/2015 4:09:48 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK

                         NO. 01-14-00651-CV
            ____________________________________________
                                                        FILED IN
                                                  1st COURT OF APPEALS
                    IN THE COURT OF APPEALS           HOUSTON, TEXAS
                 FOR THE FIRST JUDICIAL DISTRICT 1/7/2015 4:09:48 PM
                        HOUSTON DIVISION          CHRISTOPHER A. PRINE
           _____________________________________________Clerk

                             IRMA K. ORTEGA,
                                                           Appellant,

                                       v.

       ERNEST DIXON MURRAH, D/B/A MURRAH PROPERTIES,

                                                Appellee.
           ______________________________________________

               On Appeal from the 234th Judicial District Court
                         Of Harris County, Texas
                    Trial Court Cause No. 2013-17308
           ______________________________________________

                    UNOPPOSED MOTION OF
                 APPELLANT, IRMA K. ORTEGA,
        TO EXTEND TIME TO FILE APPELLANT’S REPLY BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant, IRMA K. ORTEGA, moves the Court for an extension of

time to file Appellant’s Reply Brief. In support, Appellant states as follows:

      Appellant’s reply brief is currently due January 9, 2015.

      Appellant is requesting an extension to file her reply brief, to and

including Monday, February 9, 2015.



                                                                         1|Page
      This extension is made necessary due to Appellant’s counsel’s

involvement in the following matter:

      Preparation of Appellee’s Brief in the case styled Texas Municipal
      League Intergovernmental Risk Pool, Appellant v. Lloyd K. Aldridge,
      Appellee, Cause No. 13-14-00670-CV, in the Court of Appeals for the
      Thirteenth District of Texas.

      Also, Appellee filed his brief on December 22, 2014, shortly before—
      and for some, during—the Christmas and New Year holiday season.
      People in the office of counsel for Ms. Ortega who would otherwise be
      working on the brief, had holiday time off during that period.

      This is the first extension of time requested by Appellant, Irma K.

Ortega, on Appellant’s Reply Brief.

      Counsel for Appellee has agreed to this extension.

                            PRAYER FOR RELIEF

      Appellant, Irma K. Ortega, requests that the Court grant her motion for

an extension of time to file Appellant’s Reply Brief to a date up to and

including February 9, 2015.

                                       Respectfully submitted,

                                       /S/ Kurt Arbuckle_________________
                                       Kurt Arbuckle
                                       Texas Bar No. 01284500
                                       Kurt Arbuckle, P.C.
                                       2121 Sage Road, Suite 100
                                       Houston, Texas 77056
                                       (713) 961-5353
                                       (713) 961-5236 Fax
                                       kurt@kurtarbuckle.com
                                       Attorney-In-Charge for Appellant

                                                                           2|Page
                     CERTIFICATE OF CONFERENCE

      I hereby certify that on 7th day of January 2015, I conferred with counsel
for Appellee concerning Appellant’s request for an extension of time to file
Appellant’s Reply Brief. Counsel for Appellee has agreed to the extension
through and including Monday, February 9, 2015.

                                       /S/ Kurt Arbuckle________________
                                       Kurt Arbuckle

                        CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b),(d),(e),
I certify I have served this document on all other parties – which are listed
below – on the 7th day of January 2015:

                          Britton B. Harris
                          Harris, Hilburn & Sherer
                          1111 Rosalie
                          Houston, Texas 77004

                                       /S/ Kurt Arbuckle____________
                                       KURT ARBUCKLE




                                                                       3|Page